Case 1:09-cr-00466-BMC-RLM Document 634-4 Filed 07/05/19 Page 1 of 2 PageID #: 11739




                              Exhibit D
Case 1:09-cr-00466-BMC-RLM Document 634-4 Filed 07/05/19 Page 2 of 2 PageID #: 11740




                              Cocaine Computation
          Witness           Quantity       Average Price Per           Total Value
                                              Kilogram
           Chupeta           399,500          $22,354.00         $ 8,930,423,000.00
       Jorge Cifuentes        6,000           $22,354.00         $ 134,124,000.00
         Don Lucho           122,776          $22,354.00         $2,744,534,704.00
            Total            528,276                             $11,809,081,704.00


                               Heroin Computation

          Witness           Quantity       Average Price Per           Total Value
                                              Kilogram
           Flores              200            $55,000.00              $ 11,000,000.00
          Martinez              2             $55,000.00              $ 110,000.00
           Total               202                                    $11,110,000.00


                            Marijuana Computation

          Witness           Quantity       Average Price Per           Total Value
                                              Kilogram
          Martinez           423,000           $2,000.00          $ 846,000,000.00




                              Drug Summary Totals

                          Drug                    Total Value
                         Cocaine               $11,809,081,704.00
                          Heroin               $     11 ,110,000.00
                         Marijuana              $ 846,000,000.00
                          Total                 $12,666,191,704.00
